Title: To Benjamin Franklin from John Hope, 23 January 1772
From: Hope, John
To: Franklin, Benjamin


Sir
Edinb 23d Janry 1772
I was honoured with yours of the 11th in Course of Post But defered acknowledging the Receipt of it till the box of plants arrived—which box came to hand yesterday and I hope I shall be able to save a few of them.
By an odd accident the medal has not been got ready and it may be still some weeks before it is. But as soon as it is ready, it shall be transmitted to you meantime I request you will inform me what you paid for the freight of the box of plants to London and the reshipping it at London.
As soon as the medal is finished I shall write to Mr. Bartram to thank him for this present of the plants and avail myself of the permission you give of inclosing it under your Cover. I have the honour to be with much respect Your most obedient Servant
John Hope
